This is a negligence action, the plaintiffs being father and son, and recovery is sought by reason of personal injuries claimed to have been sustained by the son as the result of the negligent operation of the defendant’s automobile by one of its drivers. Amended judgment dismissing the complaint, entered on the verdict of a jury directed by the court, unanimously affirmed, with costs. We are of opinion that had the jury rendered a verdict in favor of the plaintiffs, it would have been the duty of the court to set it aside as unsupported by sufficient evidence. Therefore, the verdict for the defendant was properly directed by the trial court. (Dolfini v. Erie B. B. Co., 178 N. Y. 1; Getty v. Williams Silver Co., 221 id. 34, 39.) Hagarty, Carswell, Johnston and Adel, JJ., concur; Lazansky, P. J., concurs in result.